NIX, Presiding Judge:
Alfred Eugene Stone was charged by information in the District Court of Kay County with the crime of Burglary Second Degree. He was found guilty, and sentenced to Six Years in the penitentiary. From that judgment and sentence he has appealed to this Court.
This cause was lodged in this Court on June 18, 1968. Attorney for Plaintiff in Error notified the Court that he desired to withdraw from the appeal, as he had not been paid for his services. This Court waited nearly 60 days to allow plaintiff in error to secure another attorney. Finally, on September 11, 1968, this Court issued an order directing plaintiff in error to secure another attorney within 15 days, or to notify the Court as to his intentions. Nothing was ever received by the Court from plaintiff in error, so on September 27, 1968, this cause was summarily submitted in accordance with Rules 6 and 9 of this Court. See, Crolley v. State, Okl.Cr.App., 377 P.2d 63.
This Court has carefully examined the record and reviewed the testimony and find no fundamental error. Further, the evidence is more than sufficient to support the verdict of the jury.
..There being no apparent error in the record here on appeal, it is the opinion of this Court that the judgment and sentence be affirmed.
BUSSEY and BRETT, JJ., concur.